MEMORANDUM AND ORDER
JOHN W. OLIVER, District Judge.
Plaintiff objects to those parts of defendant’s interrogatories which require documents to be attached to plaintiff’s answers. Strictly speaking, plaintiff is not required to attach documents under Rule 33, Federal Rules of Civil Procedure. Smith v. Troutfetter, (W.D. Mo.1966) Civil No. 15999-1 (unpublished).
Rule 34, Federal Rules of Civil Procedure, provides for the production of documents where good cause is shown. However, counsel should be aware that the provision for good cause is liberally construed by this Court. It is hoped that counsel for both parties will confer further and make voluntary production in accordance with the spirit of the Rules.
The explanatory memorandum forwarded counsel in connection with Standard Pretrial Order No. 1 states:
It is the theory of the Federal Rules of Civil Procedure that, when the procedures are properly employed by skillful, well-informed counsel, discovery will be accomplished in the ordinary case without the aid or intervention of the court.
For the above stated reasons, plaintiff’s objections to defendant’s interrogatories are hereby sustained. Counsel, however, are advised that a Rule 34 motion will be promptly sustained should it become necessary for either party to file such a motion to get statements of witnesses in this case.
It is hoped that the ruling of any further discovery motions will prove to be unnecessary.
It is so ordered.